Citation Nr: 0014232	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for interventricular 
septal defect with heart block, claimed as a heart condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
October 1952, and from August 1954 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office, 
which determined that new and material evidence had not been 
presented to reopen the previously denied claims for service 
connection for interventricular septal defect with heart 
block, and hypertension.  The appellant filed a notice of 
disagreement with this determination in February 1998.  A 
statement of the case relative to these issues was forwarded 
to the appellant in March 1998.  The appellant perfected an 
appeal in this matter in September 1998.  The RO continued 
its denial of the appellant's claim in an October 1998 rating 
action.


FINDINGS OF FACT

1.  In a March 1977 decision, the RO denied service 
connection for a heart condition, claimed as interventricular 
systole defect with third degree heart block and complete 
atrioventricular dissociation, and hypertension.

2.  The evidence submitted since the March 1977 RO denial of 
service connection, is new and bears directly and 
substantially on the question of whether current disability 
of the cardiovascular system was incurred in or aggravated 
during service.

3.  There is no competent medical evidence of a nexus between 
current cardiovascular pathology and the appellant's period 
of service.


CONCLUSIONS OF LAW

1.  The March 1977 decision by the RO, which denied service 
connection for interventricular systole defect with third 
degree heart block and complete atrioventricular 
dissociation, and hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  The evidence submitted to reopen the claims of 
entitlement to service connection for interventricular septal 
defect with heart block, and hypertension is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claims of entitlement to service connection for 
interventricular septal defect with heart block, and 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a heart condition, claimed as interventricular 
systole defect with third degree heart block and complete 
atrioventricular dissociation, and hypertension in a March 
1977  rating decision on the basis that service medical 
records did not establish that a heart condition was incurred 
during service.  It was noted, however, that the complete 
service medical records were not available.  The veteran was 
informed of this decision in March 1977 but did not respond 
to this decision within one year following that date.

The March 1977 rating decision is final.  38 U.S.C.A. § 7105.  
As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1977 rating decision.  In this regard, the 
appellant has submitted VA and private medical records in 
support of his claim.  Service medical records, to include a 
1951 hospital report with secondary clinical records and 
diagnostic test results pertinent to this period of 
hospitalization, were associated with the claims folder.  
Finally, VA medical examination report has been submitted as 
well.

The Board has taken particular note of the recently submitted 
service medical records, which include hospital reports 
documenting inpatient treatment the appellant received.  
These records disclose that the appellant was hospitalized in 
1951 for evaluation for complaints of general weakness, 
steady tiredness, heart palpitations, and restlessness at 
night.  A grade I systolic murmur was detected over the apex, 
and was noted to be present on diagnostic testing conducted 
during the course of admission.  Electrocardiograms conducted 
during the course of the appellant's hospitalization were 
noted to yield results suggestive of partial heart block.  A 
provisional diagnostic impression of Wenckeback phenomenon 
was noted based upon the clinical and diagnostic findings 
noted.  Private and VA treatment reports document more recent 
treatment the appellant received for his cardiovascular 
impairment.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, supra, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether the appellant incurred disability of the 
cardiovascular system during service.  Accordingly, the 
appellant's claims for service connection for 
interventricular septal defect with heart block, and 
hypertension are reopened.

Having reopened the appellant's claims for service connection 
for interventricular septal defect with heart block, and 
hypertension, the Board observes that the next step following 
the reopening of the appellant's claim is consideration of 
the claim on a de novo basis.  In this regard, the Board 
would point out that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 
Additionally, certain chronic diseases, including 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, in Elkins v. West, 12 Vet. App. 209. 218-219 (1999), 
the Court of Appeals for Veterans Claims (Court) held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the VA proceed to evaluate the merits of the claim, 
provided that the VA's duty to assist the veteran with the 
development of facts pertinent to his or her claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Winters v. West, 
12 Vet. App. 203 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) and 
Hodge is unnecessary because the failure to apply this 
regulation under such circumstances would not be prejudicial 
to the claimant.  Winters, 12 Vet. App. at 208.  See 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The appellant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well 
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his or her claim, and the 
claim must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

In this case, the evidence shows that the appellant was 
evaluated during service for various complaints of heart 
palpitations, weakness, and fatigue.  Service medical records 
reflect that while a provisional assessment of second degree 
heart block of   undetermined etiology was noted, a final 
diagnostic finding of heart pathology was not indicated.  The 
remainder of the service medical records are conspicuously 
negative for any further complaints or treatment for cardiac 
symptomatology, and reflect that clinical evaluation of the 
heart was normal.   

An August 1976 private medical report referenced a diagnostic 
impression of third degree heart block, secondary to 
undiagnosed type heart disease.  This represents the first 
post service medical evidence of record documenting a finding 
of cardiovascular pathology.  The remainder of the VA 
examination and outpatient reports, and private treatment 
records document intermittent treatment from 1987 through 
1993 for cardiovascular impairment.  During more recent VA 
examination in July 1995, the appellant was evaluated with 
hypertension, and status post myocardial infarction.  
Relative to the appellant's cardiovascular system, it was 
noted that the appellant's medical history was significant 
for a heart attack in 1993, arrhthymia requiring a pacemaker, 
and a history of hypertension.  These medical reports are 
negative for any opinion regarding the etiology of the 
appellant's cardiovascular disorders.

During a June 1998 VA examination, the appellant was 
evaluated with status post myocardial infarction with 
pacemaker implantation, interventricular septal defect with a 
heart block, and essential hypertension.  In his assessment, 
the examiner opined:

I cannot relate his present heart condition 
or his hypertension to the heart block he had 
in 1951.  His present condition is based on a 
long history of arteriosclerotic heart 
disease.

The June 1998 opinion concerning the origin of the 
appellant's cardiovascular impairment is the only medical 
opinion in the record.  No medical opinion evidence has been 
offered to refute this finding.    

In this case, there is no competent medical evidence of a 
nexus between the appellant's current cardiovascular 
impairment and his period of military service. Furthermore, 
the record discloses that the appellant, during his May 1998 
hearing, indicated that he was not clinically evaluated or 
treated for a cardiac condition within the year after his 
release from service.  In fact, he acknowledged that it was 
not until 1976 that he was clinically evaluated for his 
cardiac complaints in conjunction with this claim for Social 
Security disability benefits.  

Indeed, the appellant's May 1998 testimony constitutes the 
only evidence suggesting a nexus between the current 
cardiovascular impairment and his period of military service.  
In this regard, the Board notes that the appellant has not 
been shown to possess the medical expertise necessary to 
establish a nexus between his currently diagnosed 
cardiovascular disorders and his period of service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, the lay 
evidence of record, alone, does not provide a sufficient 
basis upon which to find these claims to be well grounded.  
See Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for interventricular septal defect with heart 
block and hypertension are well grounded.  In the absence of 
competent medical evidence to support the appellant's claims, 
these claims must be denied as not well grounded.  Since his 
claims are not well grounded, the VA has no duty to assist 
the appellant in developing the record to support his claims.  
See Epps v. Gober, 126 F.3d at 1467-68 ("there is nothing in 
the text of § 5107 to suggest that [VA] has a duty to assist 
a claimant until the claimant meets his or her burden of 
establishing a 'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claims well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. § 
5103(a) to notify the appellant of the evidence required to 
complete his application for the claimed benefits.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997). 




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claims 
for service connection for interventricular septal defect 
with heart block, and hypertension are reopened.  To this 
extent, the appeal is allowed.

The appellant has not submitted well grounded claims; service 
connection for interventricular septal defect with heart 
block, and hypertension is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

